Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Currently, Claims 1, 4, and 6-10 are pending. Claims 1, 4, 6 and 8-10 are examined on the merits. Claim 7 is withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Aug. 9, 2019.
Applicant’s election with traverse of the species KI-MsEMO1 10 in the reply filed on Aug. 9, 2019 is acknowledged. The traversal is on the ground(s) that the species are the same. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2019, 7/31/2019, 1/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceddia et al. (US 2015/0209317 A1).
Ceddia et al. teaches a spearmint extract administered to provide 900 mg per day in the form of two 450 mg capsules [0017] to improve memory, reasoning, concentration and planning [0018]. Up to 1200 mg would be met by 900 mg per day.  Mg is a solid measurement, which is for powders.  Extract comprises rosamarinic acid (Claim 4), which is water soluble (see page 1, paragraph 1, https://foodb.ca/compounds/FDB002427).  The same composition can be added to a food or beverage because the structure of the composition is the same.  Thus, claim 9 limitation is met.  Since the same amount and ingredient and method of use is taught, the stimulating of hippocampal neuron growth would occur at least four percentage points.  Thus, claim 10 limitation is taught.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ceddia et al. (US 2015/0209317 A1) in view of Ruden et al. (US 2011/0277337 A1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Ceddia et al. teaches a spearmint extract administered to provide 900 mg per day in the form of two 450 mg capsules [0017] to improve memory, reasoning, concentration and planning [0018]. Up to 1200 mg would be met by 900 mg per day.  Mg is a solid measurement, which includes powder.  Extract comprises rosamarinic acid (Claim 4), which is water soluble (see page 1, paragraph 1, https://foodb.ca/compounds/FDB002427).  Since the same amount and ingredient and method of use is taught, the stimulating of hippocampal neuron growth would occur at least four percentage points.  Thus, claim 10 limitation is taught.
However, Ceddia et al. does not teach KI-MsEMO 110.
Ruden et al. teaches a method of drying fresh plant material to obtain rosmarinic acid from spearmint clonal lines (KI-MsEMO110) (Example 2).  Drying involves getting rid of water.  The resulting material would be water soluble because its water was eliminated by the process of drying [0011].  Spearmint plant tissue was harvested and dried via the drying parameters, where the leaf and small stem tissue were ground using a mortar and pestle [0026].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use KS-MsEMO110 for spearmint in the method of administering a spearmint extract taught by Ceddia et al. because Ruden et al. teaches it is a clonal line that can be used for obtaining spearmint dry plant material. One would have been motivated to make a spearmint powder for the expected benefit of improving memory, reasoning, etc. with spearmint extract as taught by Ceddia et al. Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer a spearmint extract composition at least once a day in a dose up to 1200 mg of the active agent combination for the following reasons. The reference does teach the composition for improving memory, reasoning, concentration and planning.  Ceddia et al. teaches a spearmint extract administered to provide 900 mg per day in the form of two 450 mg capsules [0017].  Thus, it would have been obvious to administer a concentrated composition containing a dose up to 1200 mg for use as a supplement to the diet. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose [the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CGPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
The reference also does not specifically teach formulating the composition in the forms claimed by applicant. These pharmaceutical terms are well known in the art to be acceptable means of administering a pharmaceutically active substance. Based on this knowledge, a person of ordinary skill in the art would have had a reasonable expectation that formulating the composition taught by the references in the claimed forms would be successful. Therefore, an artisan of ordinary skill would have been motivated to formulating the composition taught by the reference in the forms claimed by applicant. Such reasonable expectation would provide motivation to use spearmint extract in a capsule.
Response to Arguments
Applicant argues that the present amended claims are not anticipated by the art.
In response to Applicant’s argument, it is true that the reference does not anticipate some of the amended claims; however, the claims are made obvious by the combination of references in the 103 rejection.  Upon reconsideration, some claims were found to be anticipated by Ceddia et al; a new 102 rejection has been applied.  Therefore, the claims remain rejected.  
Applicant argues that the application disclosed the first time the method of promoting neurogenesis, such as stimulating the growth of hippocampal neurons in humans.
In response to Applicant’s argument, the assertion is untrue.  In fact, Ceddia et al. teaches a spearmint extract administered to provide 900 mg per day in the form of two 450 mg capsules [0017] to improve memory, reasoning, concentration and planning [0018].  These amounts are effective to stimulate hippocampal neuron growth as claimed, as shown by the instant claims and application.  Since the same amount and ingredient and method of use is taught, the stimulating of hippocampal neuron growth would occur.  A discovery of a mechanism of action through which a prior art administration method works does not add a patentable distinction to the prior art method because the same method steps as claimed were taught in the prior art. 
Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655